Citation Nr: 9906750	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  93-21 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a chronic back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from September 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which denied the claim of entitlement to service connection 
for degenerative disc disease with radicular symptoms.  

In August 1995, the Board remanded the issue of an increased 
evaluation for service-connected post-traumatic stress 
disorder (PTSD).  At that time, the veteran's PTSD was rated 
as 50 percent disabling.  By rating action of November 1998, 
a total rating of 100 percent was assigned.  Therefore, the 
matter has been resolved and is no longer before the Board.  


REMAND

A review of the claims folder indicates that there are 
several issues that must be resolved before the Board makes 
any determinations regarding the claim of service connection 
for a back disorder.  One is, whether the veteran's 
substantive appeal was timely filed.  The other involves the 
proper characterization of the issue.  

In a September 1997 decision, the RO denied the veteran's 
claim of service connection for degenerative disc disease 
with radicular symptoms.  Notice of the RO's denial and 
information concerning the veteran's appellate rights were 
addressed in a letter dated September 24, 1997.  VA received 
the veteran's notice of disagreement in December 1997, and 
the statement of the case was issued on January 5, 1998.  VA 
received the veteran's substantive appeal (VA Form 9) on 
October 9, 1998.  Under 38 C.F.R. § 20.302(b) (1998), the 
submission of the substantive appeal is considered timely if 
filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  However, the 
matter of the timeliness of the substantive appeal has not 
been addressed.  

In 1983, the veteran commenced a claim of entitlement to 
service connection for a back disability.  The RO denied the 
claim that August, and the veteran appealed the denial of his 
claim.  The Board denied the appeal in March 1985.  
Therefore, that decision is final.  38 U.S.C.A. § 7104 (West 
1991).  In 1987, the veteran submitted an application to 
reopen the claim.  The RO refused to reopen the claim and the 
veteran appealed that decision.  In January 1988, the Board 
also refused to reopen the claim, resulting in another final 
decision.  38 U.S.C.A. § 7104 (West 1991).  In 1997, the 
veteran submitted a claim of service connection for a back 
disability, which the RO denied in September 1997.  However, 
the effect of the prior Board decisions has not been 
addressed. 

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that in cases where the Board's action on appeal in 
proceeding to decide a question that the Agency of Original 
Jurisdiction (AOJ) had not decided raises the possibility 
that a claimant will be prejudiced by not having been 
afforded the full benefits of the VA procedural safeguards.  
Those safeguards include, but are not limited to, the right 
to a written notice of the decision made on his or her claim, 
the right to a hearing, and the right to representation.  
Bernard v. Brown, 4 Vet. App. at 393.  

A review of the September 1997 RO decision, the January 1998 
statement of the case, and the November 1998 supplemental 
statement of the case, indicates that the AOJ has not decided 
the issue of whether new and material evidence has been 
presented warranting the reopening of the veteran's claim for 
a chronic back condition.  Therefore, the procedural 
safeguards must be applied in this case.

In making the above finding, the Board notes that this case 
cannot be reopened unless new and material evidence is 
submitted.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).  

The Court has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 171 (1991). 

In a recent case, the Court has stated that in determining 
whether new and material evidence has been submitted, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should determine whether the 
veteran's substantive appeal (VA Form 9), 
received in October 1998, was timely 
filed.  

2.  If it is determined that the appeal 
was timely filed, then the RO should 
review the evidence received following 
the Board's refusal to reopen the claim 
in January 1988, and determine whether it 
is new and material.  If the RO 
determines that the evidence is new and 
material, the claim is reopened and the 
second step of the two-step analysis set 
out in Manio is employed.  That second 
step includes the review of all the 
evidence, both old and new, and a 
determination as to whether the benefit 
should be granted.  An adverse 
determination regarding either step is 
appealable.

3.  If it is determined that the appeal 
was not timely filed, the supplemental 
statement of the case required by the 
following paragraph should cite and apply 
the regulations pertaining to timeliness 
of appeals.

4.  If the matters are not resolved to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to afford the veteran due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

